
	
		II
		112th CONGRESS
		2d Session
		S. 2316
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Kerry (for himself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the Salt Pond Visitor Center at the Cape Cod
		  National Seashore as the Thomas P. O’Neill, Jr. Salt Pond Visitor
		  Center, and for other purposes. 
	
	
		1.Designation of Salt Pond
			 Visitor Center at the Cape Cod National Seashore
			(a)FindingsCongress
			 finds that—
				(1)Thomas Phillip
			 (Tip) O’Neill, Jr. was born on December 9, 1912, in a
			 middle-class Irish neighborhood of North Cambridge, Massachusetts, to Thomas
			 Phillip O’Neill, Sr. and Rose Ann O’Neill;
				(2)nicknamed
			 Tip during his childhood, Tip O’Neill was educated in Roman
			 Catholic schools, graduating from St. John’s High School in 1931, where he was
			 captain of the basketball team;
				(3)Tip O’Neill
			 attended Boston College, where he ran for a Cambridge City Council seat during
			 his senior year, his first attempt at running for office and only electoral
			 defeat;
				(4)following his
			 graduation from Boston College in 1936, Tip O’Neill was elected to the
			 Massachusetts House of Representatives that same year as a New Deal Democrat
			 whose political philosophy was shaped by his experience growing up in
			 working-class Boston and his strong Catholic faith, which led him to view
			 government as a means for helping the disadvantaged in society;
				(5)in 1949, Tip
			 O’Neill became the first Democratic Speaker in the history of the Massachusetts
			 State Legislature, serving as Speaker until 1952, when he ran successfully for
			 the United States House of Representatives to fill the seat vacated by
			 Senator-elect John F. Kennedy;
				(6)in 1958, inspired
			 by the establishment of the Cape Hatteras National Seashore, a seashore park in
			 the State of North Carolina, Representative Tip O’Neill, along with his close
			 friend and colleague Representative Edward Boland, introduced legislation to
			 protect land on Cape Cod as a national seashore;
				(7)in describing the
			 area on Cape Cod referred to in paragraph (6), Henry David Thoreau wrote that
			 [a] man may stand there and put all America behind him, as the
			 pristine sandy beach, marshes, ponds, and uplands supporting diverse species
			 represent a unique, cherished jewel of nature;
				(8)the legislation
			 referred to in paragraph (6) established a 40-mile National Park along the
			 outer beach of Cape Cod, from the city of Chatham through the cities of
			 Orleans, Eastham, Wellfleet, Truro, and Provincetown, including lighthouses,
			 cultural landscapes, and wild cranberry bogs that offer a glimpse of the past
			 and continuing ways of life of Cape Cod;
				(9)after introducing
			 the legislation referred to in paragraph (6) in the 85th Congress, Tip O’Neill
			 continued to advocate strongly for the establishment of the Cape Cod National
			 Seashore, cosponsoring bills in the 86th and 87th Congresses, testifying at
			 hearings, and working to advance the legislation through Congress;
				(10)the legislation
			 to establish the Cape Cod National Seashore was intended to preserve one of the
			 great natural marvels of the United States, including the unbroken beach and
			 moors, marshes, forests, and freshwater ponds that are home to many species of
			 birds, fish, animals, and plants;
				(11)on August 7,
			 1961, President Kennedy signed into law Public Law 87–126, which authorized the
			 establishment the Cape Cod National Seashore;
				(12)in 1966, the Cape Cod National Seashore was
			 formally established, and Representative O’Neill attended the May 30, 1966,
			 ceremony inaugurating the Salt Pond Visitor Center;
				(13)the Cape Cod
			 National Seashore has become a national treasure, with millions of Americans
			 and visitors from around the world enjoying the beauty and remarkable
			 biodiversity of the Cape Cod National Seashore;
				(14)Tip O’Neill and
			 his family maintained a home on Cape Cod in Harwich Port, and he was a frequent
			 visitor to the National Seashore throughout his service in Congress and his
			 retirement;
				(15)while a Member of
			 Congress, Tip O’Neill rose quickly through the leadership ranks due to his
			 extraordinary political skills, mastery of the legislative process, and sharp
			 wit, serving first as Majority Whip in the House of Representatives beginning
			 in 1971 and then, in 1973, as House Majority Leader;
				(16)one of Tip O’Neill’s greatest
			 accomplishments as Speaker was the crafting of a peace accord between warring
			 factions in Northern Ireland, during which he worked with fellow Irish-American
			 politicians, including Senator Edward M. Kennedy, to develop the St.
			 Patrick’s Day declaration, which denounced violence in Northern Ireland
			 and culminated with the Irish aid package on the signing of the Anglo-Irish
			 Agreement in 1985;
				(17)on January 3,
			 1987, Tip O’Neill retired from Congress, having served in public life for 50
			 years, including 34 years as a Member of Congress and 10 years as Speaker of
			 the House, the longest continuous term of any Speaker since the first Congress
			 met in 1789;
				(18)Tip O’Neill’s
			 extraordinary record of public service to the United States and tremendous
			 accomplishments and unmatched attention to the needs of his constituents led
			 President George H.W. Bush in 1991 to present Tip O’Neill with the Presidential
			 Medal of Freedom, the highest civilian award in the United States; and
				(19)it is fitting to
			 recognize the support of Tip O'Neill for the protection of the natural,
			 historic, and cultural resources of the National Parks of the State of
			 Massachusetts.
				(b)DesignationThe
			 Salt Pond Visitor Center at Cape Cod National Seashore in Eastham,
			 Massachusetts, is designated as the Thomas P. O’Neill, Jr. Salt Pond
			 Visitor Center.
			(c)ReferencesAny reference to the Salt Pond Visitor
			 Center at Cape Cod National Seashore in any law, regulation, map, document,
			 record, or other paper of the United States shall be considered to be a
			 reference to the Thomas P. O’Neill, Jr. Salt Pond Visitor
			 Center.
			(d)SignageThe
			 Secretary of the Interior may post an interpretive sign at the visitor center
			 described in this section that—
				(1)includes
			 information on Thomas P. O’Neill, Jr. and his contributions as a Member of the
			 United States House of Representatives;
				(2)includes an image of Thomas P. O’Neill,
			 Jr.; and
				(3)refers to the
			 efforts of Thomas P. O'Neill, Jr. to aid in the preservation of the Cape Cod
			 National Seashore and other National Parks in the State of
			 Massachusetts.
				
